825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elmer Donald NASH, Petitioner-Appellant,v.STATE of Maryland, Respondent-Appellee.
No. 87-6049
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1987.Decided July 27, 1987.

Elmer Donald Nash, appellant pro se.
Jillyn Kaberle Schulze, Office of the Attorney General, for appellee.
Before RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.*  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Nash v. State of Maryland, C/A No. 86-3291-HM (D. Md., March 11, 1987).


2
DISMISSED.



*
 To the extent that Nash seeks federal habeas corpus review of alleged Miranda violations, he must first exhaust his state court remedies